—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered November 8, 1996, which denied petitioner’s application to annul respondent’s determination assigning a cost savings target to petitioner pursuant to Laws of 1995 (ch 81, § 92) and dismissed the petition, unanimously affirmed, without costs.
The motion court, properly deferring to respondent’s understanding of operational practices and expert evaluation of factual data pertinent to how to best achieve the cost savings purpose of the statute, correctly held that respondent’s methodology for assigning cost savings targets to the local social services districts, such as petitioner, was not irrational (see, New York State Assn. of Counties v Axelrod, 78 NY2d 158, 166-167; Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 458-459). Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.